UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Antonio Varela Calero individually and
on behalf of others similarly situated,

Plaintiff,
Vn
Golden Abacus Inc. et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

—— NOV 2.0 2018.

(oe ewe cue me Peers

18-CV-6874 (AJN)

ORDER

Pursuant to the Court’s Order of September 30, 2019, Dkt. No. 70, Plaintiff had 30 days

from date of the withdrawal of his counsel to either find new counsel who would file a notice of

appearance or file a notice of pro se appearance himself. Plaintiffs counsel withdrew on

October 9, 2019, but the Court is not in receipt of a new notice of appearance. If Plaintiff or his

new counsel do not file a notice of appearance within 30 days of the date of this Order, then this

action shall be dismissed for failure to prosecute. Chambers will mail a copy of this Order to

Plaintiff and note the mailing on the public docket.

SO ORDERED.

Dated: November Ya , 2019
New York, New York

ANU

ALISON J. NATHAN
United States District Judge

 

 

 
